Per Curiam. Ordinarily, we only grant petitions for review of decisions by the Court of Appeals on the ground that the decision involves a legal principle of major importance when the party seeking review filed a motion for certiorari before the case was submitted to the Court of Appeals. Ark. Sup. Ct. R. 29 (6). No such motion was made by the state in this case, but we grant review for three reasons. First, the Court of Appeals was divided on whether this case should have been referred to us. The case does concern a question of major importance: the changing law of search and seizure. We are responsible for making certain that law is understood and correctly applied in this state. Two recent United States Supreme Court cases change that law, and we must reconcile our decisions with those changes. United States v. Leon, _U.S__,104 S.Ct. 3405, 82 L.Ed.2d 677 (1984); Massachusetts v. Sheppard,-U.S--, 104 S.Ct. 3424, 82 L.Ed.2d 73 (1984). Second, the Court of Appeals had the problem of choosing whether to follow those decisions or our Rules of Criminal Procedure, which no doubt now need review. Finally, as the petitioner points out, those United States Supreme Court decisions were not rendered until after the state filed its brief. At that point it was considered too late to ask the Court of Appeals to certify this case. In our judgment the state could not have anticipated the importance of the issue prior to the recent decisions. Review granted. Purtle, J., dissents.